The application for rehearing is rested upon the ground that the pronouncement in the opinion as to the effect of the recitals in the certificate or proof of death is in conflict with the statute (sections 8, 20, Acts 1911, p. 700), and the utterances of the Supreme Court in Beiser v. Sovereign Camp W. O. W. (Sup.) 74 So. 235,3 and W. O. W. v. McHenry, 197 Ala. 541,73 So. 97.
This contention is not sustained. We do not hold that the recitals in the proof of death, to the effect that the insured was a member in good standing at the time of his death, constitutes a waiver of any defense the defendant may have or the basis for an estoppel to plead a violation or disregard of the constitution and by-laws of the order by the deceased member, but that, the certificate *Page 34 
being made by the officers of the local camp in strict accordance with their authority and in the line of their duty, with reference to a pending transaction, their official certificate, to the effect that the deceased was a member in good standing at the time of his death, is evidence, and we might add, prima facie evidence, of that fact.
There is no merit in the application, and it is therefore overruled.
Application overruled.
3 199 Ala. 41.